Fourth Court of Appeals
                                     San Antonio, Texas
                                           February 9, 2021

                                         No. 04-19-00318-CV

                                       Leticia R. BENAVIDES,
                                               Appellant

                                                   v.

 Cristina B. ALEXANDER as permanent guardian of the person of Carlos Y. Benavides, Jr., et
                                        al.,
                                     Appellees

                     From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2012CVQ-000161-D1
                            Honorable Jose A. Lopez, Judge Presiding


                                            ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

         Appellant/cross-appellee, Leticia R. Benavides, has been granted several extensions of time in
which to file her brief, the latest until January 27, 2021. Benavides filed her brief on February 5, 2021.
On February 8, 2021, the appellees/cross-appellants filed a motion to strike Benavides’s brief and dismiss
the appeal on the ground that Benavides failed to comply with court orders granting Benavides extensions
of time to file her brief.

           The motion is DENIED.
                                                         _________________________________
                                                         Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2021.


                                                         ___________________________________
                                                         MICHAEL A. CRUZ, Clerk of Court